Citation Nr: 1547255	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-29 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right shoulder dislocation, to include adhesive capsulitis.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to March 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Denver, Colorado Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for right shoulder dislocation, to include adhesive capsulitis.  The Veteran, his father, and F.T. have all reported that the Veteran dislocated his shoulder in a slip and fall incident in March 1980 while on leave prior to official discharge from active duty but after his discharge medical examination.  It was also reported that he was taken to a nearby private hospital.  August 2015 Board Hearing Trans., October 2012 Statement of E.T., October 2012 Statement of F.T.  Treatment records from either the private hospital or the Veteran's primary care physician related to the March 1980 injury are unavailable.  August 2012 VA Letter, August 2015 Board Hearing Trans. p. 5.  

The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A September 2015 MRI resulted in an impression of "[s]everly degenerated shoulder with a calcified loose body likely related to injury.  Mild supraspinatus tendinosis and atrophy."  So the Veteran does have a current disability.  Private records are unavailable and the Veteran has provided a credible reason why his service treatment records would not include treatment for a shoulder condition.  Furthermore, the statements of other parties support the Veteran's contention that a slip and fall occurred in March 1980 and the other evidence of record does not contradict such an assertion.  Therefore, the Board finds the Veteran's assertion that a fall occurred in March 1980 prior to discharge credible.  As such, it is necessary that a VA examination be conducted to determine whether any current right shoulder disability is related to the fall in March 1980.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of the Veteran's current right shoulder disability.  All evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be review in connection with the examination.

The examiner is then asked to answer the following questions as posed:

Is it at least as likely as not (50 percent or greater probability) that: (i) the Veteran's current right shoulder disability had its onset during his period of active duty from May 1970 to March 1980; or, (ii) that such condition was caused by any incident or event that occurred during such period (i.e. the Veteran's claimed March 1980 slip and fall)?  Please explain why and include a discussion of the relevant evidence.  

Though medical evidence from the time of the March 1980 slip and fall is unavailable, the VA examiner is asked to presume that such a slip and fall did occur.  

If an opinion cannot be expressed without resort to speculation, please discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




